 

Exhibit 10.1

 

SECOND Amendment

TO and Reinstatement of

THIRD AMENDED AND RESTATED

LOAN AND SECURITY agreement

 

This Second Amendment to and Reinstatement of Third Amended and Restated Loan
and Security Agreement (this “Amendment”) is entered into this 27th day of June,
2019, by and among (i) SILICON VALLEY BANK, a California corporation with its
principal place of business at 3003 Tasman Drive, Santa Clara, California 95054
and with a loan production office located at 380 Interlocken Crescent, Suite
600, Broomfield, Colorado 80021 (“Bank”), (ii) STEREOTAXIS, INC., a Delaware
corporation (“Stereotaxis”) and, (iii) STEREOTAXIS INTERNATIONAL, INC., a
Delaware corporation (“International”, and together with Stereotaxis,
individually and collectively, jointly and severally, the “Borrower”). Borrower
and Bank hereby agree that, notwithstanding the fact that the Revolving Line
Maturity Date has passed, the Loan Agreement and all Loan Documents (and all
terms and provisions contained therein) shall be deemed to be reinstated and in
full force and effect as if the Revolving Line Maturity Date did not occur prior
to the extension herein.

 

Recitals

 

A. Bank and Borrower have previously entered into that certain Third Amended and
Restated Loan and Security Agreement dated as of November 7, 2017, as amended by
that certain First Amendment to Third Amended and Restated Loan and Security
Agreement, dated as of April 26, 2018 (as the same may from time to time be
further amended, modified, supplemented or restated, the “Loan Agreement”).

 

B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

 

C. Borrower has requested that Bank amend the Loan Agreement to (i) extend the
Revolving Line Maturity Date; and (ii) make certain other revisions to the Loan
Agreement as more fully set forth herein.

 

D. Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.

 

Agreement

 

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

 

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

 

1

 

 

2. Amendments to Loan Agreement.

 

2.1 Section 2.2 (Revolving Line). Subsection (a) of Section 2.2 is hereby
amended in its entirety and replaced with the following:

 

“(a) Availability. Subject to the terms and conditions of this Agreement and to
deduction of Reserves, from and after the Second Amendment Effective Date, upon
completion of an audit and inspection of the Collateral, with results acceptable
to Bank, in its sole and absolute discretion, Bank shall make Advances not
exceeding the Availability Amount. Amounts borrowed under the Revolving Line may
be repaid and, prior to the Revolving Line Maturity Date, reborrowed, subject to
the applicable terms and conditions precedent herein.”

 

2.2 Section 6.2 (Financial Statements, Reports, Certificates). (i) Subsection
(i) is amended by deleting the word “and” appearing at the end thereof: (ii)
subsection (j) is amended by deleting the “.” appearing at the end thereof and
inserting (“;”) in lieu thereof; and (iii) the following new subsection (k) is
hereby inserted immediately following subsection (j) thereof:

 

“(k) prompt written notice of any changes to the beneficial ownership
information set forth in the Perfection Certificate. Borrower understands and
acknowledges that Bank relies on such true, accurate and up-to-date beneficial
ownership information to meet Bank’s regulatory obligations to obtain, verify
and record information about the beneficial owners of its legal entity
customers.”

 

2.3 Section 6.13 (Formation or Acquisition of Subsidiaries). Section 6/13ia
amended in its entirety and replaced with the following:

 

“6.13 Formation or Acquisition of Subsidiaries. Notwithstanding and without
limiting the negative covenants contained in Sections 7.3 and 7.7 hereof, at the
time that Borrower or any Guarantor forms any direct or indirect Subsidiary or
acquires any direct or indirect Subsidiary after the Effective Date (including,
without limitation, pursuant to a Division), at Bank’s request Borrower and such
Guarantor shall (a) cause such new Subsidiary to provide to Bank a joinder to
this Agreement to become a co-borrower hereunder or a guaranty to become a
Guarantor hereunder, together with such appropriate financing statements and/or
Control Agreements, all in form and substance satisfactory to Bank (including
being sufficient to grant Bank a first priority Lien (subject to Permitted
Liens) in and to the assets of such newly formed or acquired Subsidiary), (b)
provide to Bank appropriate certificates and powers and financing statements,
pledging all of the direct or beneficial ownership interest in such new
Subsidiary, in form and substance satisfactory to Bank; and (c) provide to Bank
all other documentation in form and substance satisfactory to Bank, including
one or more opinions of counsel satisfactory to Bank, which in its opinion is
appropriate with respect to the execution and delivery of the applicable
documentation referred to above. Any document, agreement, or instrument executed
or issued pursuant to this Section 6.13 shall be a Loan Document.”

 

2

 

 

2.4 Section 7.1 (Dispositions). Section 7.1 is amended in its entirety and
replaced with the following:

 

“7.1 Dispositions. Convey, sell, lease, transfer, assign, or otherwise dispose
of (including, without limitation, a Division) (collectively, “Transfer”), or
permit any of its Subsidiaries to Transfer, all or any part of its business or
property, except for Transfers (a) of Inventory in the ordinary course of
business; (b) of worn-out or obsolete Equipment that is, in the reasonable
judgment of Borrower, no longer economically practicable to maintain or useful
in the ordinary course of business of Borrower; (c) consisting of Permitted
Liens and Permitted Investments; (d) consisting of the sale or issuance of any
stock of Borrower permitted under Section 7.2 of this Agreement; and (e)
consisting of Borrower’s use or transfer of money or Cash Equivalents in the
ordinary course of its business for the payment of ordinary course business
expenses in a manner that is not prohibited by the terms of this Agreement or
the other Loan Documents.”

 

2.5 Section 7.3 (Mergers or Acquisitions). Section 7.3 is amended in its
entirety and replaced with the following:

 

“Section 7.3 (Mergers or Acquisitions). Merge or consolidate, or permit any of
its Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person (including, without limitation, by
the formation of any Subsidiary or pursuant to a Division). A Subsidiary may
merge or consolidate into another Subsidiary or into Borrower.”

 

2.6 Section 10 (Notices). The notice address for counsel to the Bank is amended
in it is entirety and replaced with the following:

 

  “with a copy to Morrison & Foerster LLP     200 Clarendon Street, Floor 20    
Boston, Massachusetts 02116     Attn: Charles W. Stavros, Esquire     Email:
cstavros@mofo.com”

 

2.7 Section 13 (Definitions). The following term and its definition set forth in
Section 13.1 is deleted in its entirety and replaced with the following:

 

“        “Revolving Line Maturity Date” is June 30, 2020.”

 

2.8 Section 13 (Definitions). The following new defined terms are hereby
inserted alphabetically in Section 13.1, each in its appropriate alphabetical
order:

 

“Division” means, in reference to any Person which is an entity, the division of
such Person into two (2) or more separate Persons, with the dividing Person
either continuing or terminating its existence as part of such division,
including, without limitation, as contemplated under Section 18-217 of the
Delaware Limited Liability Company Act for limited liability companies formed
under Delaware law, or any analogous action taken pursuant to any other
applicable law with respect to any corporation, limited liability company,
partnership or other entity.

 

3

 

 

“        “Second Amendment Effective Date” is June 27, 2019.”

 

3. Limitation of Amendments.

 

3.1 The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

 

3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

 

4. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

 

4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

 

4.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

 

4.3 The organizational documents of Borrower previously delivered to Bank remain
true, accurate and complete and have not been amended, supplemented or restated
and are and continue to be in full force and effect, or have otherwise been
delivered to Bank in connection with this Amendment;

 

4.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

 

4.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or (d)
the organizational documents of Borrower;

 

4

 

 

4.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and

 

4.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

 

5. Updated Perfection Certificate. In connection with the Transaction, Borrower
has delivered to Bank the updated Perfection Certificates (“collectively, the
“Updated Perfection Certificate”). From and after the Second Amendment Effective
Date, any reference to “Perfection Certificate” in any Loan Document shall be
deemed to be a reference to the Updated Perfection Certificate. Borrower hereby
ratifies, confirms and reaffirms, all and singular, the terms and disclosures
contained in such Updated Perfection Certificate and agrees that the disclosures
and information Borrower provided to Bank in such updated Perfection Certificate
have not changed, as of the date hereof.

 

6. Ratification of Intellectual Property Security Agreement. Borrower hereby
ratifies, confirms and reaffirms, all and singular, the terms and conditions of
a certain Amended and Restated Intellectual Property Security Agreement dated as
of November 7, 2017 between Borrower and Bank, and acknowledges, confirms and
agrees that said Intellectual Property Security Agreement (a) contains an
accurate and complete listing of all Intellectual Property Collateral (as
defined therein) and (b) shall remain in full force and effect.

 

7. Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.

 

8. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

 

9. Conditions to Effectiveness. Borrower hereby agrees that the following
documents shall be delivered to the Bank prior to or concurrently with the
execution of this Amendment, each in form and substance satisfactory to the Bank
(collectively, the “Conditions Precedent”):

 

9.1 A duly executed copy of this Amendment;

 

9.2 Duly executed copies of the Updated Perfection Certificate;

 

5

 

 

9.3 [reserved];

 

9.4 Certified copies, dated as of a recent date, of financing statement
searches, as Bank may request, accompanied by written evidence (including any
UCC termination statements) that the Liens indicated in any such financing
statements constitute Permitted Liens;

 

9.5 Updated evidence satisfactory to Bank that the insurance policies and
endorsements required by Section 6.7 of the Loan Agreement are in full force and
effect, together with appropriate evidence showing lender loss payable and/or
additional insured clauses or endorsements in favor of Bank;

 

9.6 With respect to the initial Advance made after the Second Amendment
Effective Date, completion of an audit and inspection of the Collateral, with
results acceptable to Bank, in its sole and absolute discretion;

 

9.7 Payment of the Bank Expenses, including, without limitation, reasonable
attorneys’ fees and expenses incurred in connection with the existing Loan
Documents and this Amendment; and

 

9.8 Such other documents as Bank may reasonably request.

 

[Signature page follows.]

 

6

 

 

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BORROWER:

 

STEREOTAXIS, INC.

 

By: /s/ Martin C. Stammer   Name: Martin C. Stammer   Title: CFO  

 

STEREOTAXIS INTERNATIONAL, INC.

 

By: /s/ Martin C. Stammer   Name: Martin C. Stammer   Title: President  

 

BANK:

 

SILICON VALLEY BANK

 

By: /s/ Paul D’Agrosa   Name: Paul D’Agrosa   Title: Vice President  

 

7

 

